
	
		II
		110th CONGRESS
		1st Session
		S. 2112
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2007
			Mr. Inouye (for himself,
			 Mr. Alexander, and
			 Mr. Akaka) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Public Health Service Act to establish the
		  Nurse-Managed Health Clinic Investment program, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Nurse-Managed Health Clinic
			 Investment Act of 2007.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 makes the following findings:
				(1)Nurse-managed
			 health clinics (referred to in this section as NMHCs) offer
			 their patients primary care based on the nursing model, which emphasizes the
			 protection, promotion, and optimization of health along with the prevention of
			 illness, and the alleviation of suffering in conjunction with diagnosis and
			 treatment. Nurses are advocates and educators providing care for individuals,
			 families, communities, and populations.
				(2)More than 200
			 NMHCs are currently in operation across the United States. These clinics record
			 over 2,000,000 client encounters annually.
				(3)NMHCs meet the
			 Institute of Medicine’s definition of safety-net provider by providing care
			 regardless of their patient’s ability to pay. A substantial share of their
			 patient mix is made up of uninsured individuals, Medicaid recipients, and other
			 vulnerable populations. A recent study funded by the Centers for Medicare &
			 Medicaid Services reported that more than 45 percent of the payor mix for NMHCs
			 is uninsured, and 37 percent are Medicaid recipients.
				(4)NMHCs provide a
			 medical home for the underserved, and are viable partners with the Federal
			 Government to reduce health disparities. They provide a full range of health
			 care services, including primary care, health promotion, disease prevention,
			 and behavioral health care to the residents of rural and urban underserved
			 communities. Because NMHCs are often located in public housing developments,
			 senior living arrangements, schools, and community centers, they help remove
			 barriers preventing access to care and are instrumental in addressing and
			 eliminating the factors contributing to health disparities.
				(5)Nurse-managed
			 clinics are playing an ever-increasing role in the Nation’s health care
			 safety-net, and are currently being under-utilized and under-funded by both
			 Federal and State governments.
				(6)Lack of adequate
			 funding has caused 39 percent of the NMHCs established between 1993 and 2001 to
			 close. These clinics are frequently the only source of health care for their
			 patients. These closures have had a negative impact on the ability of the
			 underserved to access primary care.
				(7)The goal of this
			 Act is to provide NMHCs with access to a stable source of funding that will
			 enable them to continue expanding primary care services in underserved
			 communities, while reducing the level of health disparities suffered by
			 vulnerable populations.
				(b)PurposeIt
			 is the purpose of this Act to fund the development and operation of
			 nurse-managed health clinics to—
				(1)provide
			 comprehensive and accessible primary health care services to vulnerable
			 populations living in underserved communities around the Nation; and
				(2)reduce the level
			 of health disparities experienced by vulnerable populations.
				3.Nurse-managed
			 health clinicsTitle III of
			 the Public Health Service Act (42 U.S.C. 241 et seq.) is amended by adding at
			 the end the following:
			
				SNurse-managed
				health clinic program
					399JJ.Grants to
				nurse-managed health clinics
						(a)Definition;
				establishment of criteriaIn this section:
							(1)Comprehensive
				primary health care servicesThe term comprehensive primary
				health care services means health care related to adult, family, and
				pediatric health consisting of adult health, pediatrics, obstetrics, or
				gynecology services that are furnished by nurse practitioners, physician
				assistants, physicians, nurse midwives, and other qualified health care
				professionals. In addition to primary care services, specific services may
				include—
								(A)preventive health
				services;
								(B)prenatal and
				perinatal services;
								(C)appropriate
				cancer screening;
								(D)well-child
				services;
								(E)immunizations
				against vaccine-preventable diseases;
								(F)screenings for
				elevated blood lead levels;
								(G)screening for
				communicable diseases;
								(H)cholesterol
				screenings;
								(I)pediatric eye and
				ear screenings to determine the need for vision and hearing correction;
								(J)emergency medical
				services;
								(K)diagnostic
				laboratory and radiologic services;
								(L)care navigation
				services;
								(M)pharmaceutical
				services as may be appropriate for each clinic; and
								(N)voluntary family
				planning.
								(2)Health
				promotion and disease prevention servicesThe term health
				promotion and disease prevention services means the full continuum of
				educational services as well as physical and mental assessment services
				designed to enable patients to take control over and improve their health
				through the prevention of disease as well as the reduction of existing
				symptoms.
							(3)Medically
				underserved populationsThe term medically underserved
				population has the meaning given such term in section 330(b)(3).
							(4)Nurse-managed
				health clinicThe term nurse-managed health clinic
				means a nurse-practice arrangement, managed by advanced practice nurses, that
				provides primary care for underserved or vulnerable populations and is
				associated with a school, college, or department of nursing, federally
				qualified health center, or an independent nonprofit health or social services
				agency.
							(5)Vulnerable
				populationThe term vulnerable population means a
				population that lacks access to adequate primary care or suffers from increased
				health disparities due to factors such as health, age, race, ethnicity, sex,
				insurance status, income level, or ability to communicate effectively.
							(b)Authority To
				award grantsThe Secretary shall award grants for the cost of the
				operation of nurse-managed health clinics that meet the requirements of this
				section.
						(c)ApplicationsTo
				be eligible to receive a grant under this section, an entity shall—
							(1)be a
				nurse-managed health clinic (as defined in subsection (a)(4)); and
							(2)submit to the
				Secretary an application at such time, in such manner, and containing an
				assurance that—
								(A)the nurse-managed
				health clinic will continue providing comprehensive primary care services (as
				defined in subsection (a)(1)) for the duration of the grant period; and
								(B)the nurse-managed
				health clinic will establish, within 90 days of receiving a grant under this
				section, a community advisory committee composed of individuals, a majority of
				whom are being served by the clinic, the purpose of which is to provide input
				into the nurse-managed health clinic decisionmaking process.
								(d)Waiver of
				requirementsThe Secretary may, upon a showing of good cause,
				waive the requirement that the nurse-managed health clinic provide all required
				comprehensive primary health services for a period of not to exceed 2
				years.
						(e)Use of
				funds
							(1)In
				generalFunds awarded under a grant under this section may be
				used for the provision of primary care services and additional health services,
				for the management of nurse-managed health clinic programs, for the payment of
				salaries for nurse-managed health clinic personnel, and for providing training
				for the provision of required health services. Funds may also be used for
				acquiring, and the leasing of, buildings and equipment (including the cost of
				amortizing the principle of, and paying interest on, loans for such buildings
				and equipment).
							(2)AmountThe
				amount of any grant made in any fiscal year to a nurse-managed health clinic
				shall be determined by the Secretary, taking into account—
								(A)the financial
				need of the nurse-managed health clinic;
								(B)State, local, and
				other operational funding provided to the nurse-managed health clinic;
				and
								(C)other factors as
				determined appropriate by the Secretary.
								(f)Technical
				assistanceThe Secretary shall establish a program through which
				the Secretary shall provide (either through the Department of Health and Human
				Services or by grant or contract) technical and other assistance to
				nurse-managed health clinics to assist such clinics in meeting the requirements
				of this section. Services provided under this section may include necessary
				technical and nonfinancial assistance, including fiscal and program management
				assistance, training in fiscal and program management, operational and
				administrative support, and the provision of information to nurse-managed
				health clinics regarding the various resources available under this section and
				how those resources can best be used to meet the health needs of the
				communities served by nurse-managed health clinics.
						(g)EvaluationThe
				Secretary shall develop and implement a plan for evaluating nurse-managed
				health clinics funded under this section. Such evaluations shall monitor and
				track the performance of the grantee as well as the quality of the services
				that are provided under the grant.
						(h)Authorization
				of appropriationsFor the purposes of carrying out this section,
				there are authorized to be appropriated $50,000,000 for the fiscal year 2008,
				and such sums as may be necessary for each of the fiscal years 2009 through
				2012.
						.
		
